March 27, 1911. The opinion of the Court was delivered by
The plaintiff recovered a judgment for personal injuries alleged to have been inflicted by reason of the negligence and wantonness of the defendant railroad company while she was a passenger on one of its mixed trains. The single exception assigns error in the refusal of the Circuit Judge to instruct the jury to find for the defendant on the ground that there was no evidence that the alleged injuries were caused by any negligence on the part of the defendant or its officers or employees.
The plaintiff testified that when the train had come to a complete standstill at Laurens, which was her destination, she went to the rear of the car for the purpose of getting off, and was thrown from the platform. She describes the accident as follows: "Just as I went to get off the rear end of the train he gave a sudden jerk, without warning and without signal, and jerked me in between the space there; there was no guard rail on the train." Explaining more in detail, she testifies, as we understand the evidence, that before she had reached the steps, the jerk occurred and she was precipitated from the platform through the space between the ends of the guard rail, which is usually protected on the last platform of a train by a safety chain, extending from one rail to the other.
Assuming, as contended by counsel for appellant, that it was the duty of the conductor to be at the front, and not at the rear, of the car, to see that all passengers had opportunity *Page 225 
to alight in safety, and that the defendant owed no duty to the plaintiff to have an agent stationed at the rear of the platform, and assuming further that there was no evidence that defendant's agents knew of plaintiff's effort to leave the car from the rear platform, nevertheless, the evidence that there was no safety chain to prevent passengers from falling between the guard rails was evidence to go to the jury on the issue whether the plaintiff's injury was due to the failure of the defendant to use the highest degree of care to provide for the safety of its passengers.
It is the judgment of this Court that the judgment of the Circuit Court be affirmed.